7SS-/5*
                                 ELECTRONIC RECORD




COA#       02-13-00609-CR                           OFFENSE:


           Matthew Lee Barnett v. The State
STYLE:     ofTexas                                  COUNTY:         Hood

COA DISPOSITION:          AFFIRMED                  TRIAL COURT:    355th District Court


DATE: 06/18/15                       Publish: YES   TC CASE #:      CR12446




                           IN THE COURT OF CRIMINAL APPEALS


          Matthew Lee Barnett v. The State of
STYLE:    Texas                                          CCA#              %%%mlS
         AfPELLANT^S                   Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                        JUDGE:

DATE: Oct, 2tf       J1
                           ZIOJ^                         SIGNED:                           PC:

JUDGE: PC*                                               PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD